


EXHIBIT 10.1
US:683320.1
LDR HOLDING CORPORATION
AMENDED AND RESTATED
NON-EMPLOYEE INDEPENDENT DIRECTOR COMPENSATION POLICY
This sets forth the Amended and Restated Non-employee Independent Director
Compensation Policy (the “Policy”) of LDR Holding Corporation (the “Company”),
as adopted by the Compensation Committee of the Board of Directors of the
Company (the “Board”), which shall remain in effect until amended, replaced or
rescinded by further action of the Compensation Committee or the Board. The cash
compensation and equity awards described in this Policy shall be paid or be
made, as applicable, to each independent member of the Board who is not an
employee of the Company or any subsidiary (each, a “Non-Employee Director”) who
may be eligible to receive such cash compensation or equity awards. Members of
the Board shall not be entitled to receive any other compensation for service on
the Board. This Policy shall be effective as of May 30, 2014.
1.
Annual Retainer and Committee Fees.

Payment Amount. Each Non-Employee Director serving as a member of the Board at
the beginning of the Company’s fiscal year shall be eligible to receive an
annual retainer of $40,000 for service on the Board, payable in quarterly
installments of $10,000 each. In addition, each Non-Employee Director serving as
a chair of the Audit Committee, Compensation Committee or Nominating and
Governance Committee shall be eligible to receive an additional annual retainer
of $20,000, $12,500, and $8,000, respectively, payable in quarterly installments
of $5,000, $3,125, and $2,000, respectively, for service as chair of the
applicable Board committee. Each Non-Employee Director serving as a non-chair
member of the Audit Committee, Compensation Committee or Nominating and
Governance Committee shall be eligible to receive an additional annual retainer
of $10,000, $7,500, and $5,000, respectively, payable in quarterly installments
of $2,500, $1,875 and $1,250, respectively, for service as a non-chair member of
the applicable Board committee.
Payment Schedule and Vesting. Quarterly installments for the annual retainer for
service on the Board and service as a chair or member of a Board committee shall
be paid by the Company as soon as practicable after the end of each of the
Company’s fiscal quarters for which the Non-Employee Director shall have served.
If any Non-Employee Director holds office as a director of the Board or chair or
member of a Board Committee for less than a full fiscal quarter, the
Non-Employee Director shall only be entitled to a pro-rated amount of the
quarterly installment for the applicable annual retainer based on the period
during the fiscal quarter that such Non-Employee Director actually served in the
applicable capacity.
2.
Meeting Fees.

No fees shall be paid to any individual serving as a Non-Employee Director for
the attendance of such individual at any Board or committee meeting unless and
until the number of meetings of the Board or the number of meetings of a
committee attended by such individual, whether in person or telephonically,
exceeds 5 during any calendar year. A Non-Employee Director shall be eligible to
receive the following fees for each meeting of the Board attended by such
individual during a calendar year, whether in person or telephonically, in
excess of 5: (i) $1,000 for each meeting of the Board attended in person, and
(ii) $750 for each meeting of the Board attended via teleconference. A
Non-Employee Director shall be eligible to receive the following fees for each
meeting of a committee




--------------------------------------------------------------------------------




attended by such individual during a calendar year, whether in person or
telephonically, in excess of 5: (i) $750 for each meeting of such committee
attended in person, and (ii) $400 for each meeting of such committee attended
via teleconference. Such meeting fees shall be paid as soon as practicable
following each meeting but in no event later than 30 days following the meeting.
3.
Equity Compensation.

Annual Director Grants. Each individual who is to continue to serve as a
Non-Employee Director following the Company’s Annual Stockholders Meeting
(starting with the 2014 Annual Stockholders Meeting), whether or not such
individual is standing for re-election at such meeting, shall be granted an
equity award in the form of (i) an option to purchase 3,500 shares of the
Company’s Common Stock and (ii) 2,500 restricted stock units (as adjusted to
reflect stock dividends, stock splits, combinations, recapitalizations and the
like with respect to such shares) (the “Annual Grant”). The options subject to
an Annual Grant shall vest in 36 equal monthly installments over the three-year
period measured from the grant date and the restricted stock units subject to an
Annual Grant shall vest in three equal annual installments over the three-year
period measured from the date of grant, in each case for so long as such
Non-Employee Director remains in service with the Company through each such
vesting date. For the avoidance of doubt, each Non-Employee Director who is
elected for the first time at an Annual Stockholders Meeting shall not receive
an Annual Grant at the time of such meeting but shall instead receive an Initial
Grant (as described below).
New Director Grants. Upon initial election or appointment to the Board, a new
Non-Employee Director shall be granted on the date of his or her election or
appointment (or the next trading day, if such election or appointment does not
occur on a trading day) an equity award in the form of (i) an option to purchase
3,500 shares of the Company’s Common Stock and (ii) 2,500 restricted stock units
(as adjusted to reflect stock dividends, stock splits, combinations,
recapitalizations and the like with respect to such shares) (the “Initial
Grant”). The options subject to an Initial Grant shall vest in 12 equal monthly
installments over the 12-month period measured from the grant date and the
restricted stock units subject to an Initial Grant shall vest on the one-year
anniversary of the grant date, in each case for so long as such Non-Employee
Director remains in service with the Company through each such vesting date.
Form of Equity Awards. The Compensation Committee shall determine, in its sole
discretion, the form of awards granted to Non-Employee Directors from time to
time in accordance with this Policy.
Value of Equity Awards. The value of an equity award granted in accordance with
this Policy shall be determined by reference to (a) with respect to shares
subject to an option, the fair value of an option share as estimated on the date
of grant under a valuation model approved by the Financial Accounting Standards
Board (“FASB”) for purposes of the Company’s financial statements under FAS 123
(or any successor provision); and (b) with respect to shares subject to a
restricted stock unit, the fair market value per share of the Company’s Common
Stock on the date of grant.
4.
Expense Reimbursement. All Non-Employee Directors shall be entitled to
reimbursement from the Company for their reasonable expenses of travel
(including airfare and ground transportation) to and from meetings of the Board,
and reasonable lodging and meal expenses incident thereto.



